Citation Nr: 0018743	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The veteran had active duty service from January 1956 to 
February 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, as not well grounded.  
In March 1999, the Board remanded the claim for additional 
development.  

In its remand, the Board noted that a written statement from 
the veteran, received by the RO in March 1998, shows that he 
expressed a desire to have a hearing.   The Board further 
noted that it was unclear what type of hearing he desired, 
and that it did not appear that a hearing was ever scheduled.  
On remand, the RO was requested to contact the veteran and 
clarify whether he desired a hearing.  In a letter dated in 
June 1999, the RO sent the veteran a letter and requested 
that he specify whether he desired a hearing.  The veteran 
was informed that if a response was not received within 60 
days, his case would be forwarded to the Board without 
scheduling a hearing.  There is no record of a reply that is 
responsive to the RO's June 1999 letter.   Accordingly, the 
Board will proceed without further delay.


FINDING OF FACT

The claims file does not contain credible medical evidence 
showing that the veteran has an acquired psychiatric disorder 
(other than PTSD) that is related to his service, or that he 
has PTSD.





CONCLUSION OF LAW

The claim for an acquired psychiatric disorder, to include 
PTSD, is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service records show that he served from 
January 5, 1956 to February 7, 1956.  His service medical 
records include an enlistment examination report, dated in 
December 1955, which shows that he was noted to have mild 
mental retardation and emotional immaturity.  An "Aptitude 
Board" report, dated in January 1956, shows that on January 
9, 1956, the veteran reported that he was a bedwetter, and 
that he had a number of physical and emotional complaints.  
On January 16, 1956, he was interviewed after he reported 
having trouble "catching on" to training.  He was referred 
to the psychiatric unit, but allowed further trial at duty.  
On January 19, 1956, he was referred back as "useless and he 
forgets everything he has learned during a day."  He was 
also described as "asocial, unreliable and depressed."  He 
was admitted to the psychiatric ward, where his complaints 
included "bizarre memory lapses" over the past two years.  
He was found to have a mental age of 12 years with dull 
intelligence, and to be unsuitable for service.  He was 
recommended for separation due to a preexisting condition 
which had not been aggravated by service.    

The post-service medical records consist of records from the 
Eastern Kentucky Correctional Complex (EKCC), dated between 
1996 and 1998, and VA examination reports, dated in July 1996 
and March 1997.  The EKCC records are remarkable for reports 
dated in July 1996 and March 1997 which indicate that the 
veteran did not have an acquired psychiatric disorder.  At 
the July 1996 consultation, the veteran told of his having 
been raped during service; the examiner concluded that at 
this time the veteran did not "appear to be experiencing any 
ill effects."  An EKCC Minnesota Multiphasic Personality 
Inventory report (MMPI-2), dated in September 1997, notes 
that individuals with profiles similar to the veteran's may 
have episodes of dissociation, and that such episodes may be 
consistent with flash backs associated with "post trauma."  
However, the report does not contain a diagnosis.  An EKCC 
report, dated in November 1997, shows that the veteran had 
(otherwise unspecified) "very legitimate and real 
psychiatric issues."  Reports dated in February and August 
1998 reflect continuing psychiatric problems and 
consultations.  The same psychological examiner was involved 
in the foregoing consultations, and, while the veteran had 
ongoing problems, no conclusion or impression of PTSD related 
to his military service was reached by the examiner.

The July 1996 VA mental disorders examination report contains 
an Axis I diagnosis of nicotine dependence.  The physician 
made a detailed review of the veteran's history and 
complaints and noted his statement of having been raped in 
service.  The veteran told the examiner that he had not 
recall this incident until "3-4 weeks ago when he was 
filling out VA forms to obtain VA benefits."  The examiner 
did not render a diagnosis of PTSD.  When he was examined by 
the VA in March 1997, the physician, who was not the same one 
who examined him a year earlier, reviewed the veteran's 
history in detail.  The rape in service was noted.  The 
examiner commented that the veteran had no symptoms relative 
to PTSD other than that he had some thoughts now about the 
event.  The March 1997 PTSD examination report contains an 
Axis I diagnosis of adjustment disorder with depression and 
an Axis II diagnosis of personality disorder, mixed 
(antisocial, histrionic and independent types).  The examiner 
specifically ruled out PTSD, although this same examiner 
thought it was "basically impossible" that an adult would 
surpress a memory of being raped for years until four weeks 
prior to filing a VA disability claim.  

Information was received from the Social Security 
Administration that the veteran "was accepted on SSI from 
the New York State Aid To Disabled Rolls in January 1974...No 
medical determination was ever done for SSI entitlement."  
In February 2000 the Social Security Administration, in 
responding to a request by the RO for information from the 
veteran's record, stated that the veteran's social security 
record "was no longer available."

A review of the veteran's written statements shows that he 
essentially asserts that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his service.  In 
particular, he argues that he has an acquired psychiatric 
disorder, to include PTSD, as a result of being sexually 
assaulted, and mistreated, while in boot camp.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f) 
(1999). 

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

With regard to the claim for PTSD, under 38 U.S.C.A. § 1131, 
the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, the veteran's claim must be denied because he has not 
provided a medical opinion to substantiate his claim that he 
has been diagnosed as having PTSD.  Of particular note, a 
review of the July 1996 and March 1997 VA PTSD examination 
reports shows that both examiners fully considered the 
veteran's account that he had been sexually assaulted during 
his service.  However, neither examiner diagnosed PTSD.  The 
examiner in March 1997 was very specific in ruling out PTSD.  
The psychologist who saw the veteran at various times during 
1996, 1997, and 1998 was aware of the veteran's allegation of 
rape during service, but at no time did the examiner note 
PTSD.  The Board observes that on one occasion the examiner 
used the words "post trauma", but he did not associate any 
"trauma" with military service or conclude that such trauma 
caused the veteran now to have PTSD.   

As no competent medical evidence has been presented that the 
veteran currently has PTSD, his claim must be denied as not 
well grounded.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.304(f). 

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the veteran was noted to have mild mental 
retardation and emotional immaturity upon entrance into 
service.  The first diagnosis of an acquired psychiatric 
disorder is found in the March 1997 VA PTSD examination 
report, which contains an Axis I diagnosis of adjustment 
disorder with depression.  This diagnosis comes approximately 
41 years after the veteran's separation from service.  Thus, 
an acquired psychiatric disorder (other than PTSD) is not 
shown during service.  Finally, the claims file does not 
contain a competent opinion showing that there is a nexus 
between any diagnosed acquired psychiatric disorder and his 
service, or that an acquired psychiatric disorder was 
aggravated during service.  See Epps, supra. 

The Board has considered the veteran's statements submitted 
in support of his arguments that he has an acquired 
psychiatric disorder, to include PTSD, as a result of his 
service, or, in the alternative, which were aggravated by his 
service.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence that shows that he has 
PTSD, or that he has an acquired psychiatric disorder that is 
related to his service.  Savage, supra.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, must be denied as not well 
grounded. 

As the foregoing explains the need for competent evidence of 
a diagnosis of PTSD, and a nexus between an acquired 
psychiatric disorder and the veteran's service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection for the claimed disability.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board has presumed 
for the purpose of this decision that the rape in service did 
occur as alleged by the veteran.  The Board did not attempt 
at this time to ascertain independent verification of the 
claimed stressor inasmuch as a number of professionals had 
examined the veteran with the allegation of the assault 
incident known to them, and none rendered a diagnosis of 
PTSD.  If the veteran has such evidence or obtains such 
evidence, he may attempt to reopen his claim.  At such time, 
however, there will have to be a review as whether there is 
independent verification of the claimed stressor in service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

